PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/014,607
Filing Date: 21 Jun 2018
Appellant(s): PINNA et al.



__________________
Brian Giles
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/03/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/03/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement  of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 3-5, 13-14, and 21-22 remain rejected under 35 U.S.C. 103 as being un-patentable over Barlow et al. (US2008/0103165 A1) in view of Pibiri et al., PNAS April 8, 2008, Vol. 105, No. 14, pp. 5567-5572, GM et al., J. Neuro-endocrinol. 2011, Jul:23(7): 591-600, Wilker et al., Psycho-neuroendocrinology 67 (2016) 198-203, and Alexander, P & T January 2012, Vol. 37, No. 1, pp. 32-38.
Barlow et al. teaches a method of treating a nervous system disorder in a mammalian subject in need thereof, the method comprising administering a composition comprising a first neurogenic agent  comprising PPAR agent and a second neurogenic agent to the mammalian subject, thereby treating the nervous system disorder, see claims 1 and 10,  wherein the first neurogenic agent is a modulator of PPARα, see claim 4, wherein the nervous system disorder is related to a nerve cell trauma, a psychiatric condition, a neurologically related condition, or any combination thereof, see claim 11, wherein the psychiatric condition is a combination of anxiety disorder, post-traumatic stress disorder and depression, see claims 13 and 15. Moreover, Barlow et al. teaches the neurogenic agent is a PPARα receptor modulator, see para [0017], wherein the PPARα modulator comprising a PPARα agonist, see para [0069]. Barlow et al. teaches an example of PPARα agonist includes fibric acid like clofibrate, ciprofibrate, fenofibrate, see para [0071]. Barlow et al. further teach administration of PPARα is in a dose range of about 2 to about 20 mg/kg, see para [0428]. 
Barlow et al. does not teach palmitoylethanolamide (PEA). Moreover, Barlow et al. does not teach the step of detecting a biomarker in a sample from the subject in need thereof. 
Pibiri et al. teaches S-norfluoxetine, a selective brain steroidogenic stimulant (SBSS), in doses (0.45–1.8 μmol/kg) that increase brain Allo levels but fail to inhibit serotonin reuptake, greatly attenuates enhanced contextual fear response; Allo levels were found to be decreased in the whole PTSD group, but were lowest in those patients with PTSD and comorbid depression, see page 5571, left column, second para. Moreover, Pibiri et al. teaches in socially isolated mice, S-norfluoxetine, a selective brain steroidogenic stimulant (SBSS), in doses (0.45–1.8 _mol/kg) that increase brain Allo levels but fail to inhibit serotonin reuptake, greatly attenuates enhanced contextual fear response; cerebral fluid Aollopregnanolone (ALLO) are downregulated in PTSD and correlate negatively with PTSD symptoms and negative mood; drugs like SBSSs, which rapidly increase corticolimbic Allo levels, normalize the exaggerated contextual fear responses resulting from social isolation, suggesting that selective activation of neurosteroidogenesis may be useful in PTSD therapy, see Abstract.  Pibiri et al. teaches Allo or the potent SBSS, S-NFLX, was administrated systemically to socially isolated mice. Allo doses (8–16 μmol/kg, s.c.) that increased OB and FC Allo levels reversed the social isolation-induced increase of contextual conditioned freezing time duration. S-NFLX treatment, at doses below those that block serotonin reuptake (0.45–1.8 μmol/kg, s.c.), increased corticolimbic Allo content and reduced freezing time in socially isolated but not group housed mice, see page 5569, left col, second para.
GM et al. teachesPalmitoylethanolamide (PEA) regulates many pathophysiological processes in the central nervous system, including pain perception, convulsions and neurotoxicity, and increasing evidence points to its neuroprotective action. In the present study, we report that PEA, acting as a ligand of peroxisome‐proliferator activated receptor (PPAR)‐α, might regulate neuro-steroidogenesis in astrocytes, which, similar to other glial cells and neurones, have the enzymatic machinery for neuro-steroid de novo synthesis. In the mitochondrial fraction from cells stimulated with PEA, we demonstrated an increase in steroidogenic acute regulatory protein (StAR) and cytochrome P450 enzyme (P450scc) expression, both comprising proteins considered to be involved in crucial steps of neuro-steroid formation. The effects of PEA were completely blunted by GW6471, a selective PPAR‐α antagonist, or by PPAR‐α silencing by RNA interference. Accordingly, allopregnanolone (ALLO) levels were increased in supernatant of PEA‐treated astrocytes, see Abstract. 
Wilker et al. teaches hair concentrations of endocannabinoids such as PEA are lower in PTSD groups than healthy group, see Abstract. 
Alexander teaches Although SSRIs are associated with an overall response rate of approximately 60% in patients with PTSD, only 20% to 30% of patients achieve complete remission, see page 32, left col, second para. Moreover, Alexander teaches studies in combat veterans with PTSD, however, have reported variable responses to SSRI therapy. These findings
suggest that SSRIs might not be as useful in veterans with combat-related PTSD as they are in civilian patients with PTSD, see page 34, left col fourth para. Furthermore, Alexander teaches If SSRIs are not tolerated or are ineffective, SNRIs should be considered as a second-line treatment. The SNRI venlafaxine has been shown to be beneficial in the treatment of PTSD, see page 37, right col. Conclusion Section. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the PPARα agonist taught by Barlow et al. with the PPARα agonist (i.e.PEA) taught by GM et al. and further detect Allopregnanolone as a biomarker and endocannabinoid such as PEA as taught by Wilker et al. for PTSD to give Applicant’s claimed method. One would a reasonable success when administering another pharmacological agent (another PPARα agonist), in this case PEA, would in fact also behave as an effective for treating PTSD. Such a person would have been motivated to do so because it would have been reasonably expected that each of the pharmacological agents would have exerted the same or substantially similar PPARα effect as those PPARα agonists specifically disclosed by the reference, without any appreciable loss of activity of the composition in achieving the disclosed therapeutic objective, absent factual evidence to the contrary. The substitution of one PPARα agonist, for another, in this case PEA would have been obvious to one person skilled in the art in the absence of evidence to the contrary.  The motivation to detect levels of Allopregnanolone as a biomarker for PTSD and to detect  levels of endocannabinoids such as PEA would have been because Allo levels were found to be decreased in the whole PTSD group, but were lowest in those patients with PTSD and comorbid depression and drugs like SBSSs, which rapidly increase corticolimbic Allo levels, normalize the exaggerated contextual fear responses resulting from social isolation, suggesting that selective activation of neuro-steroidogenesis may be useful in PTSD therapy as taught by Pibiri e al. and because Alexander teaches If SSRIs are not tolerated or are ineffective, SNRIs should be considered as a second-line treatment for PTSD and because allopregnanolone (ALLO) levels were increased in supernatant of PEA‐treated astrocytes as taught by GM et al. and because endocannabinoids such as PEA are lower in PTSD patient, see Abstract. One would reasonably expect increasing Allo with PEA to effective treat PTSD in subjects that has not responded to treatment with one or more SSRIs with success. 
	Appellant’s’ argument and Response to Appellant’s argument
	Appellant argues that the Examiner’s rejection in the Final Office Action mailed on November 3, 2020, appears to be based on the following reasoning, which for the reasons discussed below is clearly flawed:
PPARa modulators (e.g. PEA) are effective in treating PTSD (Barlow)
If SSRIs are not effective, SNRIs should be considered (Alexander)
PEA levels are lower in PTSD patients (Wilken)
Allo levels correlate negatively with PTSD symptoms (Pibiri)
Allo levels are increased in supernatant of PEA treated astrocytes (GM)
Therefore, one would reasonably expect increasing Allo with PEA could treat PTSD
in subjects that have not responded to SSRIs. 
     In response, contrary to Appellant’s assertion, the rejection is based on the factthat a combination of neurogenic agent including PPARα agonists such as fibric acid like clofibrate, ciprofibrate, fenofibrate for the treatment of nervous system disorder, wherein the first neurogenic agent is a modulator of PPARα, wherein the nervous system disorder can be anxiety disorder, post-traumatic stress disorder and depression as taught by Barlow et al. Barlow et al does not teach palmitoylethanolamide (PEA) and the step of detecting a biomarker in a sample from the subject in need thereof. Pibiri et al. teaches S-norfluoxetine, a selective brain steroidogenic stimulant (SBSS), in doses (0.45–1.8 μmol/kg) that increase brain Allo levels but fail to inhibit serotonin reuptake, greatly attenuates enhanced contextual fear response; Allo levels were found to be decreased in the whole PTSD group, but were lowest in those patients with PTSD and comorbid depression, see page 5571, left column, second para. GM et al. teachesPalmitoylethanolamide (PEA) regulates many pathophysiological processes in the central nervous system, including pain perception, convulsions and neurotoxicity, and increasing evidence points to its neuroprotective action. In the present study, we report that PEA, acting as a ligand of peroxisome‐proliferator activated receptor (PPAR)‐α, might regulate neuro-steroidogenesis in astrocytes, which, similar to other glial cells and neurones, have the enzymatic machinery for neuro-steroid de novo synthesis. Alexander teaches Although SSRIs are associated with an overall response rate of approximately 60% in patients with PTSD, only 20% to 30% of patients achieve complete remission, see page 32, left col, second para. Moreover, Alexander teaches studies in combat veterans with PTSD, however, have reported variable responses to SSRI therapy. These findings suggest that SSRIs might not be as useful in veterans with combat-related PTSD as they are in civilian patients with PTSD, see page 34, left col fourth para. That means there are some patient population with PTSD that do not respond to SSRIs. 
      	With regard to Appellant’s argument that “If SSRIs are not effective, SNRIs should be considered (Alexander)”, it is worth noting that the second neurogenic agent recited in claim 1 (and corresponding method of treatment claim 10) of Barley (the primary reference of the 103 rejection of record) is not an antidepressant. In this regard, Barlow discloses that antidepressant agents include SSRIs (selective serotonin reuptake inhibitors) and SSNRI (selective serotonin & norepinephrine reuptake inhibitor) (See [0088] and [0089] of Barlow). The disclosure that venlafaxine, which is a selective serotonin & norepinephrine reuptake inhibitor, abbreviated as SSNRI by Barlow [0089] and abbreviated as SNRI by Alexandria, third paragraph, left column, page 33, may work better in treating PTSD than other SSRIs (selective serotonin reuptake inhibitors) by Alexandria should be considered collectively in the context of both SSRIs and SNRI/SSNRI are antidepressant, see Barlow in [0089]. 
      	With regard to molecular mechanisms underlying treatment of PTSD, the teachings of Barlow clearly demonstrate two different mechanisms in treating PTSD, a nervous system disorder (see claims 1, 10 and 14 of Barlow), with the first neurogenic agent modulating PPAR receptor (see claim 1 and [0069] of Barlow) and the second neurogenic agent being modulator of other classes of receptors (See [0018] of Barlow). In this regard, claim 1 of instant application does not exclude inclusion of second neurogenic agent taught by Barlow.
	The importance of “allopregnanolone (ALLO) levels were increased in supernatant of PEA‐treated astrocytes” taught by GM (i.e. Raso et al. 2011) reference is consistent with the important role of astrocytes (and astrogenesis) during normal development, as well as following disease, damage, and therapeutic intervention taught by Barlow (See [0035] of Barlow).
Therefore, based on collective teachings of references cited in the 103 rejection (see further teachings of Pibiri reference discussed below), one would reasonably expect PEA (a PPARα agonist) and a selective brain steroidogenic stimulant SBSS) to increase the concentration of Allopregnanolone (ALLO, a neuro-steroid) by a mechanism independent of inhibition of serotonin uptake). There is motivation of increase brain ALLO because PTSD patients are low in brain ALLO concentration, and a reasonable expectation of success for treating SSRI-resistant PTSD patients because PEA works by a mechanism independent of inhibition of serotonin uptake as discussed in the above 103 rejection. 
Appellant argues that Alexander, suggests using SNRIs in these patients, but PPARα
modulators are not SNRIs, and the Office Action has not shown that SNRIs work by increasing
Allo levels. Instead, the Office Action makes the completely unsubstantiated assertion that
increasing Allo with PEA would treat PTSD in SSRl-resistant patients. However, it is only with
impermissible hindsight that the Examiner could arrive at this conclusion. None of the cited
references teach or suggest that PEA (or increasing Allo levels) could be used to treat subjects
that have not responded to SSRIs. In response, the Examiner finds Appellant’s argument not pervasive. It may well be true that Alexander suggests using SNRIs, but PPARα modulators are not SNRIs. Alexander clearly teaches there are some patient with PTSD that do not respond to SSRI even though Alexander suggests using SNRIs in patient with PTSD. In fact, Pibiri et al. teaches S-norfluoxetine, a selective brain steroidogenic stimulant (SBSS), in doses (0.45–1.8 μmol/kg) that increase brain Allo levels but fail to inhibit serotonin reuptake, greatly attenuates enhanced contextual fear response; Allo levels were found to be decreased in the whole PTSD group, but were lowest in those patients with PTSD and comorbid depression, see page 5571, left column, second para. GM et al. teachesPalmitoylethanolamide (PEA) regulates many pathophysiological processes in the central nervous system, including pain perception, convulsions and neurotoxicity, and increasing evidence points to its neuroprotective action. In the present study, we report that PEA, acting as a ligand of peroxisome‐proliferator activated receptor (PPAR)‐α, might regulate neuro-steroidogenesis in astrocytes, which, similar to other glial cells and neurones, have the enzymatic machinery for neuro-steroid de novo synthesis. Therefore, one would reasonably expect to increase brain ALLO (a neuro-steroid) by the administration of a PPARα agonist in this case PEA (a PPARα agonist and a selective brain steroidogenic stimulant SBSS) because PTSD patients are low in brain ALLO concentration, and a reasonable expectation of success for treating SSRI-resistant PTSD patients because PEA works by a mechanism independent of inhibition of serotonin uptake. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JEAN P CORNET/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        
Conferees:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.